ICJ_157_MaritimeDelimitation-CaribbeanPacific_CRI_NIC_2016-05-31_ORD_01_NA_00_EN.txt.                       COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                    DÉLIMITATION MARITIME
                   DANS LA MER DES CARAÏBES
                     ET L’OCÉAN PACIFIQUE
                       (COSTA RICA c. NICARAGUA)


                       ORDONNANCE DU 31 MAI 2016




                             2016
                      INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                    MARITIME DELIMITATION
                     IN THE CARIBBEAN SEA
                    AND THE PACIFIC OCEAN
                       (COSTA RICA v. NICARAGUA)


                          ORDER OF 31 MAY 2016




3 CIJ1097.indb 1                                       23/01/17 11:09

                                           Mode officiel de citation :
                       Délimitation maritime dans la mer des Caraïbes et l’océan Pacifique
                            (Costa Rica c. Nicaragua), ordonnance du 31 mai 2016,
                                           C.I.J. Recueil 2016, p. 235




                                                Official citation :
                       Maritime Delimitation in the Caribbean Sea and the Pacific Ocean
                              (Costa Rica v. Nicaragua), Order of 31 May 2016,
                                          I.C.J. Reports 2016, p. 235




                                                                                1097
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157292-6




3 CIJ1097.indb 2                                                                             23/01/17 11:09

                                                31 MAI 2016

                                               ORDONNANCE




                    DÉLIMITATION MARITIME
                   DANS LA MER DES CARAÏBES
                     ET L’OCÉAN PACIFIQUE
                   (COSTA RICA c. NICARAGUA)




                    MARITIME DELIMITATION
                     IN THE CARIBBEAN SEA
                    AND THE PACIFIC OCEAN
                   (COSTA RICA v. NICARAGUA)




                                               31 MAY 2016

                                                 ORDER




3 CIJ1097.indb 3                                              23/01/17 11:09

                                                                                        235




                                 INTERNATIONAL COURT OF JUSTICE

                                                  YEAR 2016                                       2016
                                                                                                 31 May
                                                                                               General List
                                                 31 May 2016                                    No. 157


                                  MARITIME DELIMITATION
                                   IN THE CARIBBEAN SEA
                                  AND THE PACIFIC OCEAN
                                      (COSTA RICA v. NICARAGUA)




                                                   ORDER


                    Present: 
                             President Abraham; Vice‑President Yusuf; Judges Owada,
                             Tomka, Cançado Trindade, Greenwood, Donoghue, Gaja,
                             Sebutinde,   Bhandari,   Gevorgian;    Judge   ad  hoc
                             Al‑Khasawneh; Registrar Couvreur.




                      The International Court of Justice,
                      Composed as above,
                      After deliberation,
                      Having regard to Articles 48 and 50 of the Statute of the Court and
                    Article 67 of the Rules of Court,
                      Makes the following Order:
                      Whereas:

                      1. By an Application filed in the Registry of the Court on 25 February
                    2014, the Republic of Costa Rica (hereinafter “Costa Rica”) instituted
                    proceedings against the Republic of Nicaragua (hereinafter “Nicaragua”)
                    with regard to a dispute concerning maritime delimitation in the Carib-
                    bean Sea and the Pacific Ocean.

                                                                                          4




3 CIJ1097.indb 15                                                                                    23/01/17 11:09

                                     maritime delimitation (order 31 V 16)                   236

                       2. By an Order dated 1 April 2014, the Court fixed 3 February 2015
                    and 8 December 2015 as the respective time‑limits for the filing of a
                    Memorial by Costa Rica and a Counter‑Memorial by Nicaragua. The
                    Memorial and the Counter‑Memorial were filed within the time‑limits
                    thus prescribed.
                       3. At a meeting held by the President with the representatives of the
                    Parties on 28 January 2016, the Parties agreed that it was not necessary to
                    file a Reply and a Rejoinder.

                       4. By a letter dated 13 April 2016, the Registrar informed the Parties,
                    pursuant to Article 67, paragraph 1, of the Rules of Court, that the Court
                    was considering arranging for an expert opinion in accordance with Arti-
                    cles 48 and 50 of its Statute, entrusted to one or several experts, asking
                    such experts to collect, by conducting a site visit, all the factual elements
                    relating to the state of the coast between the point located on the right
                    bank of the San Juan River at its mouth and the land point closest to
                    Punta de Castilla, as those two points can be identified today. The Parties
                    were further informed that the Court had fixed 3 May 2016 as the
                    time‑limit within which they might present their positions with respect to
                    any such appointment, in particular their views on the subject of the
                    expert opinion, the number and mode of appointment of the experts, and
                    the procedure to be followed. They were advised that any comments that
                    either Party might wish to make on the reply of the other Party should be
                    furnished by 13 May 2016 at the latest.
                       5. By a letter dated 3 May 2016, Costa Rica welcomed the exercise by the
                    Court of its power to arrange for an expert opinion. It suggested that the
                    Court consider appointing a committee of three experts, composed of geog-
                    raphers who were independent of both Parties, and that the Parties should
                    have the opportunity to make observations on the identity of the experts
                    appointed. Costa Rica proposed that a number of matters be covered in the
                    terms of reference for the experts. It expressed the wish that the Parties
                    should have the opportunity to provide comments on the experts’ report in
                    writing before the beginning of the oral proceedings, and that any comments
                    that either Party might wish to make on the comments of the other Party
                    should also be provided in writing in advance of the oral proceedings.
                    Finally, Costa Rica made certain proposals regarding logistical matters.
                       6. By a letter dated 3 May 2016, Nicaragua, for its part, stated that it
                    considered that there was no need to carry out a site visit, asserting that,
                    since the location of the starting‑point of the land boundary on the Carib-
                    bean coast had been established by various instruments, the determina-
                    tion of the starting‑point of the maritime boundary between the Parties
                    was a mere technical and legal task that did not require a site visit. Nica-
                    ragua nonetheless added that if, having taken into account its position,
                    the Court considered that a site visit was necessary, Nicaragua would be
                    ready to express in due time its position towards the terms of reference
                    for the expert(s) and their appointment, and to assist them to the fullest
                    possible extent.

                                                                                               5




3 CIJ1097.indb 17                                                                                   23/01/17 11:09

                                      maritime delimitation (order 31 V 16)                  237

                       7. By letters of 13 May 2016, each of the Parties reiterated its position.
                       8. The Court considers that there are certain factual matters relating to
                    the state of the coast which may be relevant for the purpose of settling the
                    dispute submitted to it, which concerns in particular the delimitation of
                    the maritime boundary between the Parties in the Caribbean Sea, and
                    that, with regard to such matters, it would benefit from an expert opin-
                    ion. Having heard the Parties pursuant to Article 67, paragraph 1, of the
                    Rules of Court, and possessing all the information needed for the purpose
                    of its decision, the Court is now in a position to define the subject of the
                    expert opinion, state the number and mode of appointment of the experts,
                    and lay down the procedure to be followed.
                       9. The decision to arrange for an expert opinion in no way prejudges
                    the question of the determination of the starting-point or the course of
                    the maritime boundary between the Parties in the Caribbean Sea, nor any
                    other question relating to the dispute brought before the Court, and
                    leaves intact the Parties’ right to adduce evidence and submit their argu-
                    ments on those subjects, in accordance with the Rules of Court.


                                                           *
                                                       *       *
                      10. The Court,
                      Decides that:
                    (1) An expert opinion shall be obtained, which will be entrusted to
                        two independent experts appointed by Order of the President of the
                        Court after hearing the Parties.
                    (2) The experts referred to in paragraph (1) above shall visit the site. They
                        shall advise the Court regarding the state of the coast between the
                        point suggested by Costa Rica and the point suggested by Nicaragua
                        in their pleadings as the starting-point of the maritime boundary in
                        the Caribbean Sea, and in particular answer the following
                        questions:
                        (a) What are the geographical co-­ordinates of the point at which the
                            right bank of the San Juan River meets the sea at the low-water
                            line?
                        (b) What are the geographical co-­ordinates of the land point which
                            most closely approximates to that identified by the first Alexander
                            Award as the starting-point of the land boundary?

                        (c) Is there a bank of sand or any maritime feature between the points
                            referred to in subparagraphs (a) and (b) above? If so, what are
                            their physical characteristics? In particular, are these features, or
                            some of them, permanently above water, even at high tide? Is Los
                            Portillos/Harbor Head Lagoon separated from the sea?


                                                                                               6




3 CIJ1097.indb 19                                                                                   23/01/17 11:09

                                     maritime delimitation (order 31 V 16)                   238

                        (d) To what extent is it possible, or probable, that the area concerned
                            will undergo major physical changes in the short and long term?

                    (3) Before taking up his or her duties, each expert shall make the follow-
                        ing declaration:
                          “I solemnly declare, upon my honour and conscience, that I will
                        perform my duties as expert honourably and faithfully, impartially
                        and conscientiously, and will refrain from divulging or using, outside
                        the Court, any documents or information of a confidential character
                        which may come to my knowledge in the course of the performance
                        of my task.”

                    (4) The Registrar shall be responsible for the secretarial arrangements of
                        the experts. He may appoint officials of the Registry to perform these
                        duties.
                    (5) The Registrar shall place the pleadings and annexed documents in the
                        case at the disposal of the experts, who shall treat them as confidential
                        so long as they have not been made available to the public in accord-
                        ance with Article 53, paragraph 2, of the Rules of Court.
                    (6) The Parties shall furnish any necessary assistance to the expert
                        mission.
                    (7) The experts shall prepare a written report on their findings and file it
                        with the Registry. That report shall be communicated to the Parties,
                        which shall be given the opportunity of commenting upon it, pursuant
                        to Article 67, paragraph 2, of the Rules of Court.
                    (8) The experts shall be present, in so far as required, at the oral proceed-
                        ings. They will answer questions from the Agents, Counsel and Advo-
                        cates of the Parties, pursuant to Article 65 of the Rules of Court.
                    (9) The Court reserves the right to put further questions to the experts if
                        it thinks fit.

                       Done in French and English, the French text being authoritative, at the
                    Peace Palace, The Hague, this thirty-first day of May two thousand and
                    sixteen, in three copies, one of which will be placed in the archives of the
                    Court and the others transmitted to the Government of the Republic of
                    Costa Rica and the Government of the Republic of Nicaragua, respec-
                    tively.

                                                                (Signed) Ronny Abraham,
                                                                            President.
                                                               (Signed) Philippe Couvreur,
                                                                             Registrar.



                                                                                               7




3 CIJ1097.indb 21                                                                                   23/01/17 11:09

